IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                             :   No. 2075 Disciplinary Docket No. 3
                                             :
                                             :   No. 86 DB 2014
LeROY NATHANIEL STRICKLAND                   :
                                             :   Attorney Registration No. 29498
                                             :
PETITION FOR REINSTATEMENT                   :   (Out of State)
                                             :
                                             :




                                          ORDER


PER CURIAM


       AND NOW, this 19th day of April, 2016, on certification by the Disciplinary Board

that LeRoy Nathaniel Strickland, who was suspended for a period of one year, has filed

a verified statement showing compliance with the Order of Suspension and Pa.R.D.E.

217, and that there is no other outstanding order of suspension or disbarment, LeRoy

Nathaniel Strickland is reinstated to active status.